In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00166-CR

PETE EDWARD CHANDLER, Appellant            §    On Appeal from County Criminal
                                                Court No. 6

                                           §    of Tarrant County (1529515)
V.
                                           §    December 13, 2018

                                           §    Opinion by Justice Birdwell

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was some error in the trial court’s judgment. The judgment is modified to delete the

$100 emergency management services fee from the $432.10 total costs assessed,

leaving $332.10 in total court costs. It is ordered that the judgment of the trial court

is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell